Case 18-03098-KLP         Doc 19   Filed 11/08/18 Entered 11/08/18 11:28:12   Desc Main
                                   Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division
In re:

DIGITAL INK, INC., and                           Case No. 18-30056 KLP
CHRISTOPHER DAVID McGINNIS,                      Chapter 7
      Debtors.                                    (Jointly Administered)
________________________________________________________________________
HARRY SHAIA, JR., TRUSTEE                         APN: 18-03098 KLP

         Plaintiff,

v.

BMST, INC., et al.,

         Defendants.

                         ORDER RESTRICTING PUBLIC ACCESS

         Upon the motion of Harry Shaia, Jr., Trustee in these jointly

administered bankruptcy cases and Plaintiff in this adversary proceeding, for

an order pursuant to Section 105(a) of title 11 of the United States Code to

restrict public access to certain documents filed in this case, it is hereby

ORDERED that:

         1.     The motion and the relief requested therein is GRANTED.

         2.     The Clerk of the Court shall restrict public access to the Adversary

Complaint, which is Document number 58 in the main bankruptcy case and

Document number 1 in the adversary proceeding.

Done in Richmond, Virginia                 ______________________________________
                                           UNITED STATES BANKUPTCY JUDGE

Dated: _________________, 2018
Case 18-03098-KLP   Doc 19   Filed 11/08/18 Entered 11/08/18 11:28:12   Desc Main
                             Document     Page 2 of 2



I ASK FOR THIS:


/s/ Kimberly A. Taylor
Kimberly Ann Taylor, VSB #29823
Counsel for the Trustee
Kepley Broscious & Biggs, PLC
2211 Pump Road
Richmond, VA 23233
Phone: (757) 636-9826
Fax: (804) 741-6175
ktaylor@kbbplc.com



                  CERTIFICATION OF ENDORSEMENT
               UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       I I hereby certify that on November 8, 2018, the foregoing Order will be
filed using the Court’s ECF System as an exhibit to the Motion to Restrict
Public Access, which filing causes electronic notification of filing to be served
on all registered users of the ECF System that have requested such notification
in this bankruptcy proceeding.

                                           /s/ Kimberly A. Taylor
                                           Counsel
